DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-20 have been considered and found persuasive due to Terminal Disclaimer filed on 7/8/2021, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Bak et al. (US 2014/0122075) in view of VanLund et al. (US 2016/018053) teach A network microphone device (NMD) of a media playback system, comprising: a network interface; a processor; at least one microphone; and data storage having instructions stored thereon that when executed by the processor cause the network microphone device to perform functions comprising: causing a set of command information comprising a library of media playback system commands and associated command criteria to be stored in memory; capturing a first voice input via the at least one microphone; detecting that the first voice input includes one or more first media playback system commands from among the media playback system commands in the library; in response to the detecting, processing, via a media playback system voice assistant, the first voice input, wherein processing the first voice input.
Bak et al. (US 2014/0122075) teaches voice recognition apparatus comprises: a voice receiver which receives a user's voice signal; a first voice recognition engine which receives the voice signal and performs a voice recognition process; a communication unit which receives the voice signal and transmits the voice signal to an external second voice recognition engine; and a controller which transmits the voice signal received through the voice receiver to at least one of the first voice recognition engine and the communication unit.
VanLund et al. (US 2016/018053) teaches a speech-based system includes an audio device in a user premises and a network-based service that supports use of the audio device by multiple applications. The audio device may be directed to play audio content such as music, audio books, etc. The audio device may also be directed to interact with a user through speech. The network-based service monitors event messages received from the audio device to determine which of the multiple applications currently has speech focus. When receiving speech from a user, the service first offers the corresponding meaning to the application, if any, that currently has primary speech focus. If there is no application that currently has primary speech focus, or if the application having primary speech focus is not able to respond to the meaning, the service then offers the user meaning to the application that currently has secondary speech focus.
The difference between the prior art and the claimed invention is that Bak in view of VanLund do not explicitly teach determining that one or more keywords in the first voice input are not in the library stored in memory of the NMD; and in response to the determining, causing one or more servers of the media playback system voice assistant to process at least the one or more keywords of the first voice input.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bak and VanLund to include determining that one or more keywords in the first voice input are not in the library stored in memory of the NMD; and in response to the determining, causing one or more servers of the media playback system voice assistant to process at least the one or more keywords of the first voice input. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656